 HEDISON MFG. CO.Hedison Manufacturing Company and Rhode IslandWorkers Union, Local 6, Service EmployeesInternational Union, AFL-CIO. Cases 1-CA-14050, 1-CA-14085, 1-CA-14086, 1-CA-14273, 1-CA-14274, and 1-CA-1460027 March 1984SUPPLEMENTAL DECISION ANDORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 27 May 1980 the National Labor RelationsBoard issued a Decision and Order in Cases 1-CA-14050, 1-CA-14273, 1-CA-14274, and 1-CA-14600, this proceeding,' and on 26 March 1981 itissued a Supplemental Decision and Order in Cases1-CA-14085 and 1-CA-14086.2In these decisions,the Board ordered, inter alia, that the Respondentmake whole certain employees for their losses re-sulting from the Respondent's unfair labor prac-tices. On 11 March 1981 the United States Court ofAppeals for the First Circuit enforced in full theBoard's Order in 249 NLRB 791.3 A controversyhaving arisen over the amount of backpay due toemployees under the terms of the Board's Orders,the Acting Regional Director for Region 1, on 6May 1983, issued a backpay specification andnotice of hearing, and on 11 May 1983 issued anerratum thereto, alleging the amounts of backpaydue. On 19 July 1983 the Respondent filed itsanswer to the backpay specification, in which it"admits all allegations in the Specification and asmodified by the Erratum."4On 5 December 1983 the General Counsel filedwith the Board in Washington, D.C., a "Motion toTransfer Case to Board and for Summary Judg-ment," with exhibits attached. In his motion, theGeneral Counsel moved that a Supplemental Deci-sion and Order be issued (1) granting liquidation ofthe Respondent's back wage and interest debts inspecified amounts and for the backpay periods al-leged for each discriminatee in the backpay specifi-cation and its appendices, (2) ordering the Re-spondent to pay those debts according to proce-dures under the Bankruptcy Code, and (3) orderingRespondent, as administrator of the "Hedison Man-ufacturing Company Pension Plan and Trust," tocalculate the future credits due each discriminateefor their wage entitlements and their years of serv-' 249 NLRB 791.2255 NLRB 339.s 643 F.2d 32 (Ist Cir.).4 In its answer the Respondent "denies that any violations ... weredone intentionally and were done merely upon the advice of prior coun-sel." Suffice it to say that the Respondent's culpability for the unfairlabor practices committed is no longer in question.269 NLRB No. 80ice during the "backpay period" alleged in thebackpay specification, appendix 4(a)-4(nn), and toprepare and provide to the Regional Director forRegion 1 a schedule of those future pension credits,together with a calculation of any appropriate con-tributions which may be necessary for the Re-spondent to fund the additional pension credits.The Respondent did not file a response to themotion. Subsequently, on 8 December 1983, theBoard issued an order transferring the proceedingto the Board and a Notice to Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. The Respondent did not filea response to the Notice to Show Cause.In his Motion for Summary Judgment, the Gen-eral Counsel states-that on 21 October 1981 the Re-spondent filed a petition for relief under Chapter 11of the Bankruptcy Code, and that the Respondenthas operated as a debtor-in-possession under thecode since the filing of the petition.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.In light of the Respondent's admissions, there isno question raised as to the truth and accuracy ofthe allegations in the backpay specification. Thus,on the uncontroverted provisions of the backpayspecification, and in accordance with the unop-posed motion of the General Counsel for summaryjudgment, no cause having been shown by the Re-spondent why the motion should not be granted,the Board finds the facts set forth in the backpayspecification, concludes that the net backpay andinterest due each employee is as stated in the com-putations of the specification,6 and orders that pay-ment thereof be made by the Respondent to eachemployee named below.6ORDERThe National Labor Relations Board orders thatthe Respondent, Hedison Manufacturing Company,Lincoln, Rhode Island, its officers, agents, succes-sors, and assigns, shall1. Make whole each of the employees namedbelow by payment to them, according to proce-dures under the Bankruptcy Code, the amounts setforth adjacent to their names, plus interest comput-' Except as otherwise indicated, the General Counsel has calculated in-terest on all backpay to 21 October 1981, the date of the Respondent'sfiling of its bankruptcy petition; the General Counsel has specifically re-served further interest on postpetition backpay.6 Member Hunter did not participate in the Board's consideration ofthe underlying unfair labor practices. In agreeing to grant the GeneralCounsel's motion and to order the payment to employees of the amountsset forth in the backpay specification, Member Hunter expresses no opin-ion on the merits of these cases, which are not presently before theBoard.415 DECISIONS OF NATIONAL LABOR RELATIONS BOARDed in the manner described in Florida Steel Corp.,231 NLRB 651 (1977) (see generally Isis PlumbingCo., 138 NLRB 716 (1962)), and accrued to thedate of payment, minus tax withholdings requiredby Federal and state laws.EmployeeLinda Archambeault BousquetLeslie BarbeauLisa Barbeau NadeauDaniel BedardKathleen BourqueDaniel CarrMark Caya7Annette ChicoineIvory Clements?Blanche DescyTherese DolinskiHelen Dufresne SteevesCarol DurandTracey FitzpatrickTheresa GaulinLuba GreenMarilyn JellisonMary KucharskiMaurice KujawskiBeverly LaFerriereSuzanne LariviereJane LavoieRachel Leduc TherouxShirley LeonardAnthony LopesMarion LymburnerTotalBackpay$1,982.121,199.48864.01778.583,332.317,125.3024,436.44+ 12,000.00+ 25,203.57202.0621,712.16+'1,119.34+ 213,694.329,710.801,697.245,578.522,038.91116.101,819.7014,008.371,087.350.0011,272.721,594.262,435.571,897.242,246.241,463.763,637.53526.52Interest (to10/21/81)$575.42350.19257.93250.55316.781,816.054,449.460.003537.6265.023,931.945.66s2,068.472,334.39501.731,284.25601.2137.36528.492,907.12323.220.001,845.40468.59722.58554.84188.71427.831,111.69158.35EmployeeDeborah MarsellaLaycie MonteiroAnnette PhilopovichSandra RattieThomas RattieTherese RobertsonHelene Rondeau MitchellSusan ShermanCheryl SilvaThomas FerreirraGlen HutloffThomas LawtonGary McKiernanRussell MoisonTotal Interest (toBackpay 10/21/81)0.0085.351,567.561,275.21867.44507.346,819.5418,202.661,231.706,619.999,641.861,384.8923,225.259,419.720.0027.47463.81278.35274.92163.261,605.333,542.81396.361,944.031,858.88445.655,382.442,181.06t 507(aX3) priority.2 507(aX1) priority.3 Interest to 6/30/83.2. As administrator of the Hedison Manufactur-ing Company Pension Plan and Trust, calculate thefuture credits due each of the employees named inparagraph 1 above for their wage entitlements andtheir years of service during the "backpay period"set forth in the backpay specification, appendix4(a)-4(nn) and prepare and provide to the RegionalDirector for Region I a schedule of those futurecredits, together with a calculation of any appro-priate contributions which may be necessary forthe Respondent to fund the additional pensioncredits.I In his backpay specification, the General Counsel alleges, and theRespondent in its answer admits, prioritization of certain amounts owedto employees Caya and Clements, in accordance with the provisions ofthe Bankruptcy Act, II U.S.C. § 507 (Priorities).416